Citation Nr: 1339981	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-09 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a chronic strain of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for chronic strain of the left knee, effective October 29, 2005.   

This case was previously before the Board in August 2011, and was remanded for additional development of the record.  


FINDING OF FACT

The Veteran's service-connected chronic strain of the left knee results in pain and some limitation of motion. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for the Veteran's service-connected chronic strain of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010, 5257, 5260, 5261 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).
	
In this case, VCAA notice concerning the underlying claim for service connection was provided in letters dated June 2005 and January 2007.  The Veteran's appeal for a higher rating arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Veteran was sent a letter in May 2008 that provided the Veteran with the information concerning his claims for a higher rating.  The letter also advised him of how effective dates are assigned and the type of evidence that impacts that determination.  

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  

Additionally, this case was remanded by the Board in August 2011 for additional development, to include requesting outstanding VA treatment records and providing a VA examination.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee strain is currently rated by analogy under Diagnostic Code 5099-5010.  Where a disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Arthritis due to trauma (Diagnostic Code 5010) is rated as degenerative arthritis (Diagnostic Code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. Degenerative arthritis where established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5260 provides a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; or a 30 percent evaluation if the flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if extension is limited to 30 degrees; or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides a 10 percent rating if recurrent subluxation or lateral instability of the knee is slight; if moderate, a 20 percent rating; and if severe, a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his left knee strain is more severe than currently rated. 

At the VA examination in July 2005, the Veteran stated that he had developed severe pain in his left knee while wrestling during physical training in January 2005.  The Veteran stated that he underwent an MRI and suffered from a torn lateral collateral ligament (LCL) and anterior cruciate ligament (ACL) and damaged his meniscus.  He reported that he had undergone physical therapy and the pain had worsened.  He alleged he was being considered for surgery.  The Veteran reported that he suffered from pain on a daily and constant basis.  He stated that the pain was aggravated by activity.  It was noted that the Veteran wore a brace and took over-the-counter medicine to alleviate the pain.  The examiner noted that the Veteran reported he could not perform prolonged standing, walking, squatting, kneeling, climbing or bending.  It was also reported that the Veteran could not run and that he had a slight left antalgic gait. 

Upon examination, there was no evidence of heat, redness, swelling, effusion, drainage, abnormal movement or instability.  The Veteran's patellofemoral test was positive.  The Veteran's active flexion was 0 to 100 degrees, with pain beginning at 80 degrees.  The Veteran's active extension was found to be normal at 0 degrees, with pain beginning at -20 degrees.  The Veteran's range of motion was limited by pain, fatigue, weakness, lack of endurance and incoordination following repetitive use.  Pain had a major functional impact.  The McMurray test was found to be positive.  The drawer test was negative and there was no evidence of recurrent subluxation, locking pain, joint effusion or crepitus.  The Veteran was diagnosed with status post left knee injury, with residual limited range of motion.  X-ray was negative.

The Veteran underwent a VA examination in June 2007.  The Veteran reported experiencing pain that was 8 out of 10.  He also reported weakness, stiffness, swelling, instability or give way, locking on occasion, fatigability and lack of endurance.  With flare-ups, the Veteran reported the pain was a 10, but had no additional functional loss.  It was noted that the Veteran wore a brace.  It was noted the Veteran was able to walk unaided and can walk one-half mile before he has to stop due to back pain.  

Upon examination, the examiner noted that the Veteran's left knee was tender and that there was crepitus found.  No laxity or deformity was noted.  The Veteran's active left knee flexion was to 140 degrees, and to 145 degrees passively and after fatiguing, all with pain.  Left knee extension was 0 degrees actively, passively, and after fatiguing, all with pain.  No dislocation or subluxation was found.  X-ray of the knee was normal.

VA emergency triage records dated in May 2009 show that the Veteran was treated for complaints of left knee pain, due to the Veteran "missing a step" and "twisting" his knee and feeling something "pop." 

The Veteran was afforded a VA examination in August 2009.  The Veteran reported recently being hit in the left knee with shrapnel while at a local gun range.  X-rays revealed a metallic fragment at the tibia region and not in or near the knee joint, but showed no other abnormality.  The Veteran reported that his condition caused pain, stiffness and weakness in his left knee.  There was no deformity, giving way, instability or incoordination reported.  No dislocation, subluxation or locking episodes were noted.  It was noted that the Veteran reported being able to stand for 15-30 minutes, but was unable to walk a few yards.  It was reported that the Veteran did not experience flare-ups and no guarding or instability was found.  

Upon examination, the Veteran's gait was normal and there was no evidence of abnormal weight bearing.  Flexion was to 140 degrees and extension was normal at 0 degrees.  There was no objective evidence of pain with active motion.  There was no additional limitation after repetition, but objective evidence of pain was noted.  No joint ankylosis was found.  No warmth, redness, effusion, grinding, instability, crepitation, patellar abnormality, meniscus abnormality or abnormal tendons or bursae were found.  It was noted the Veteran was able to heel/toe walk without difficulty, was able to touch calf to thigh of respective extremity, was able to achieve a full squat, and had negative drawer, McMurray and childress signs.  The diagnosis was no radiographic evidence of knee joint pathology, and no clinical evidence of functional impairments.  

The Veteran underwent a VA examination in September 2011.  The Veteran reported instability, pain and stiffness.  No deformity, giving way, weakness or decreased speed of motion was noted.  The Veteran reported locking episodes that occurred once a month, and lasted seven to ten days.  No dislocation, subluxation or effusion was found.  The Veteran's gait was normal and no crepitation, grinding or instability was found.

Upon examination, the Veteran's left knee flexion was to 115 degrees.  The Veteran's range of motion for his left knee extension was normal at 0 degrees.  There was no objective evidence of pain on either active or repetitive motion.  There was no additional limitation of motion found after repetition.  No joint ankylosis was found.  The examiner reviewed the August 2007 MRI which showed unremarkable osseous structures, intact ACL, unremarkable PCL, intact medial and lateral ligaments, and intact quadriceps and patellar tendons.  The impression was "no significant abnormalities."  In addition, the x-ray taken at that examination showed no acute bony trauma and no joint effusion.  The soft tissue was normal.  A metallic fragment was seen medial to the proximal tibia.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left knee disability.  At no time during the pendency of the claim has the Veteran been diagnosed with arthritis of the left knee.  Indeed, all x-rays have revealed a normal left knee, except for shrapnel near the tibia related to a post-service incident.  Such was noted by the VA examiner to not impact the knee.  In addition, the 2007 MRI revealed no abnormalities.  Thus, the Veteran's contention of having torn cartilage or ligaments during the claim is not supported by the record.  

During the course of the claim, the Veteran has been able to fully extend his knee and flexion was limited, at most, to 100 degrees, although he did have pain at times, to include at 80 degrees flexion and -20 degrees extension.  Functionally, however, his motion was not limited to a compensable degree at any time.  While the Veteran at times has reported feeling instability, the examiners determined the Veteran did not have instability or subluxation on objective testing.  The July 2005 VA examiner noted no instability or subluxation upon examination.  The June 2007 examiner noted that the Veteran did not suffer from subluxation.  The August 2009 examiner noted that instability was not found and the September 2011 reported that neither subluxation nor instability was found.  

In short, the Veteran does not suffer from arthritis and his range of motion has not been limited to a compensable degree at any time under Diagnostic Codes 5260 and 5261.  Even when considering the Veteran's subjective complaints, the effects of his pain are contemplated in the evaluation, and increased functional impairment so as to assign a higher rating is not present.  Additionally, while a positive McMurray's test was noted in 2005, such was negative at all other times during the claim, and at no point has the Veteran's knee disability been noted to be manifested by instability consistent with a moderate level of impairment to support a higher rating under Diagnostic Code 5257.  The Board finds that the Veteran's subjective complaints and the objective findings are adequately addressed by the 10 percent rating presently assigned.  At no time has his symptomatology more nearly approximated the criteria for a higher rating under any Diagnostic Code.  

The Board has considered other potential Diagnostic Codes, but finds none would result in a higher rating than presently assigned.  His MRI revealed no dislocated cartilage and Diagnostic Code 5258 is not applicable.  Likewise, his knee is not ankylosed and there is no evidence of nonunion of his tibia or fibula.  Thus, a higher rating under Diagnostic Codes 5256 or 5262 cannot be assigned. 

The Board further notes that precedent opinions of the VA's General Counsel 
have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion 
held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 FR 59988 (2004)).  However, as noted above, the Veteran has not been diagnosed with arthritis.  Further, at no time during the course of the appeal has the Veteran established a compensable level of limitation of motion under Diagnostic Codes 5260 and 5261.  Accordingly, separate ratings are not warranted. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.  While the Veteran at one point alleged he was unable to walk a few yards, the objective findings on examination, to include normal radiographic studies, are more probative as to the actual functional impairment resulting from his left knee strain.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent.   

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Further, the effects of pain and functional impairment have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet App. 202.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that at one point during the claim, the Veteran reported he was unemployed but was a full time student.  In a February 2012 Mental Health note, the Veteran reported that he was no longer a full time student and was working part time at a welding and computer design firm.  In addition, he was volunteering at a community college as a substitute teacher when needed.  At no time during the claim has the Veteran alleged he was unemployable due to his left knee disability, nor does the medical evidence of record suggest such.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for a chronic strain of the left knee is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


